Citation Nr: 0915112	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  06-03 806	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, the Commonwealth of Puerto 
Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for diabetic nephropathy with hypertension.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel






INTRODUCTION

The Veteran served on active duty from January 1968 to August 
1969.  He was awarded the Combat Infantry Badge and the 
Purple Heart Medal, among other decorations, for his service.

This appeal was previously before the Board of Veterans' 
Appeals (Board) in March 2008.  At that time, the Board 
denied a disability rating in excess of 20 percent for 
diabetes mellitus and remanded the issue of entitlement to an 
initial disability rating in excess of 30 percent for 
diabetic nephropathy with hypertension.  The appeal has been 
returned to the Board.  Unfortunately, however, it must again 
be remanded for additional action prior to further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action on his part is required.


REMAND

Several procedural glitches in this case require resolution 
before the matter can be said to be ripe for appellate 
review.  Additionally, the AMC is required to fully complete 
the development previously ordered by the Board.  Stegall v. 
West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 
371, 377 (1993). 

Since the Board's March 2008 remand, the United States Court 
of Appeals for Veterans Claims has refined its interpretation 
of the pertinent statutes which require notice to claimants 
of what type of evidence may substantiate claims.  Regarding 
a claim for an increased disability rating, VA must notify 
the Veteran that the evidence required to substantiate the 
claim includes evidence demonstrating a worsening or increase 
in the severity of the disability and the effect that 
worsening has on the claimant's employment and daily life, 
general notice that a disability rating is determined by 
application of the relevant Diagnostic Code, of criteria 
required under the applicable Diagnostic Code or under 
alternate Diagnostic Codes which would not be satisfied if 
the claimant demonstrated a noticeable worsening and effects 
of such worsening on employment and daily life, and of the 
types of medical and lay evidence which may be relevant to 
substantiate such contentions.  See Vazquez-Flores v. Peake 
(Vazquez), 22 Vet. App. 37 (2008).  In this case, the Veteran 
has not received the sort of specific notice required by 
Vasquez.  

When the Board remanded the Veteran's claim in March 2008, we 
noted that that the Veteran had not been clearly provided 
with the substance of the rating criteria for evaluating 
renal function and hypertension, as these provisions were not 
included in those sections of the Statement of the Case or 
the Supplemental Statement of the Case, designated for that 
purpose.  That still has not been done, although it is of 
little consequence at this point since the AMC used an 
incorrect address in mailing the latest Supplemental 
Statement of the Case.  These problems require correction.  

It also is observed that in February 2009, the Veteran 
provided copies of private medical evidence for consideration 
in connection with his appeal.  As no waiver of RO review of 
this evidence has been provided, it must be first considered 
by the AMC.  

Lastly, in light of the delay inherent in this remand, the 
Board is of the opinion that more recent VA medical records 
should be obtained as well, so that an informed decision as 
to the Veteran's impairment throughout the entire appeal 
period may eventually be reached.  In several recent 
statements, the Veteran has reported that he receives VA 
treatment for his diabetes-related disabilities.  Any VA 
medical records are deemed to be constructively of record in 
proceedings before the Board and should be obtained prior to 
further review of the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran 
with a letter that:  informs him of the 
information and evidence not of record 
that is necessary to substantiate his 
claim; informs him of the information and 
evidence that VA will seek to provide; 
informs him of the information and 
evidence he is expected to provide; 
advises him of the criteria for 
establishing a disability rating and 
effective date of award; notifies him 
that, to substantiate his claim, he must 
provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a 
worsening or increase in severity of 
service-connected disabilities currently 
on appeal, the effect that worsening has 
on his employment and daily life; 
provides him with the appropriate 
Diagnostic Codes for rating his service-
connected disability; and notifies him 
that, should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
Diagnostic Codes, which typically provide 
for a range in severity of a particular 
disability from noncompensable to as much 
as 100 percent, based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, 
their severity and duration, and their 
impact upon employment and daily life.  
At the same time, the Veteran should be 
provided with the substance of the rating 
criteria for the evaluation of 
hypertension.  The RO/AMC should ensure 
that this notification letter is mailed 
to the Veteran's most recent, accurate, 
address of record.

2.  The RO/AMC should obtain all records 
of VA medical treatment afforded to the 
Veteran subsequent to March 2008, by the 
VA Medical System in San Juan, Puerto 
Rico, for inclusion in the file.

3.  Depending upon the contents of the 
newly-received medical records and any 
argument or evidence received from the 
Veteran, any additional evidentiary 
development which becomes apparent, such 
as scheduling another VA examination 
should be accomplished. 

4.  After the development requested above 
has been completed, the RO/AMC should 
again review the record, to include the 
private medical records submitted by the 
Veteran in February 2009.  If the benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case which should include the content of 
Diagnostic Code 7101 and the language of 
38 C.F.R. § 4.115a, for evaluating Renal 
dysfunction.  The RO/AMC should ensure 
that this document and all correspondence 
with the Veteran is mailed to the 
Veteran's most recent, accurate, address 
of record, (which as of this writing is 
the address to which the AMC sent its 
October 6, 2008 correspondence).

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

